I am unable to agree with the controlling opinion in this case, that the statement of the district attorney to the jury that he, situated as the appellant was, would commit perjury, was a mere conclusion from the evidence.
In my opinion, it was a statement of fact, pure and simple. It was testimony given by the district attorney as a witness in the case, without the sanctity of an oath, and was not a deduction from other evidence in the case, and was calculated to be very influential with the jury. The district attorney simply said to the jury, in effect, this: The appellant has committed perjury in this case in order to save himself, but he has done no more than you or I would have done under the same circumstances. If that was not testifying to a fact not otherwise in evidence, I am unable to see what it was.
This was a close case on the evidence. The appellant was the principal witness in his own behalf. If his testimony was true, he was entitled to an acquittal. The district attorney, the chief law officer of the state next to the Attorney General, said to the jury that they ought to entirely *Page 505 
disregard the testimony of the appellant, because he had perjured himself, and, in doing so, testified that he (the district attorney) would have done so under like conditions.